DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 12/10/2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
13. (Currently Amended) The method as claimed in claim 1, wherein the chamber includes a plurality of chambers, and determining whether the discharge has occurred between the ESC and the wafer included in each of the plurality of chambers is performed using at least one value among the ESC voltage, the ESC current, and the bias power obtained from each of the plurality of chambers.
20. (Currently Amended) A method of controlling a semiconductor process, the method comprising: obtaining an electrostatic chuck (ESC) voltage supplied to an ESC on which a wafer is seated, an ESC current detected from the ESC, and a bias power supplied to a bias electrode inside a chamber, while the chamber is performing a semiconductor process using plasma; comparing variations of the ESC voltage, the ESC current, and the bias power with first to third reference variations, respectively; and when the variation of the ESC voltage is higher than the first reference variation and the variation ESC current is higher than the second reference variation, when the variation ESC current is higher than the second reference variation and the variation of the bias power is higher than the third reference variation, or when the variation of the bias power is higher than the third reference variation and the variation of the ESC voltage is 
22. (Currently Amended) The method as claimed in claim 21, wherein the discharge detection circuit comprises a first AND gate that outputs a high logic value when both of the first comparator and the second comparator output a high logic value, a second AND gate that outputs a high logic value when both of the second comparator and the third comparator output a high logic value, a third AND gate that outputs a high logic value when both of the third comparator and the first comparator output a high logic value, and an OR gate outputs a high logic value when at least one of the first to third AND gates outputs a high logic value.
24. (Currently Amended) The method as claimed in claim 23, wherein Page 7 of 13Serial No. 16/031,321Atty. Docket No. 285/1122_00the discharge detection circuit comprises a first AND gate that outputs a high logic value when both of the first comparator and the second comparator output a high logic value, a second AND gate that outputs a high logic value when both of the second comparator and the third comparator output a high logic value, a third AND gate that outputs a high logic value when both of the third comparator and the first comparator output a high logic value, and an OR gate outputs a high logic value when at least one of the first to third AND gates outputs a high logic value.
Allowable Subject Matter
Claims 1, 2, 4-7, 11-18 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination):
Regarding claim 1, obtaining an ESC voltage supplied to the ESC, an ESC current detected from the ESC, and bias power supplied to a bias electrode in the chamber, while the semiconductor process is being performed in the chamber; and determining whether a 
Regarding claim 20,  obtaining an electrostatic chuck (ESC) voltage supplied to an ESC on which a wafer is seated, an ESC current detected from the ESC, and a bias power supplied to a bias electrode inside a chamber, while the chamber is performing a semiconductor process using plasma; comparing variations of the ESC voltage, the ESC current, and the bias power with first to third reference variations, respectively; and when the variation of the ESC voltage is higher than the first reference variation and the variation ESC current is higher than the second reference variation, when the variation ESC current is higher than the second reference variation and the variation of the bias power is higher than the third reference variation, or when the variation of the bias power is higher than the third reference variation and the variation of the ESC voltage is higher than the first reference variation, determining that a discharge has occurred between the wafer and the ESC and interrupting at least one of the ESC voltage and the bias power;
In combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	
	/THIENVU V TRAN/                                        Supervisory Patent Examiner, Art Unit 2839